Citation Nr: 0514676	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from July 2001 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claims for 
service connection for chondromalacia patella of the left and 
right knees, and assigned an initial 10 percent disability 
rating to each knee.  The veteran filed a timely appeal to 
the initial 10 percent disability ratings assigned by the RO.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's chondromalacia patella of the left and 
right knees is manifested by a full range of motion and no 
evidence of any recurrent subluxation or lateral instability, 
but with evidence of pain on use. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for chondromalacia patella 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5099-5019 
(2004).

2.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for chondromalacia patella 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.73, Diagnostic Code 5099-5019 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed her claim for VA benefits in this case after 
that date, in September 2002.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate her increased 
initial disability rating claims, as well as notice of the 
specific legal criteria necessary to substantiate these 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in December 2002, in the 
statement of the case (SOC) issued in June 2003, in the 
supplemental statements of the case (SSOCs) issued in 
November 2003, June 2004, and December 2004, and in 
correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in September 2002, and July 2003, the RO 
provided the veteran with detailed information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate her claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Further, increased ratings claims are generally considered to 
be "downstream" issues from the original grants of service 
connection.  Recently, the VA General Counsel promulgated an 
advisory opinion holding that separate notice of the VA's 
duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case (SOC).  Id. Such was done in the present case.  In this 
regard, the Board notes that a September 2002 letter provided 
notice of the VCAA as it pertained to the service connection 
claims.  Subsequently issued documents which include the 
December 2002 rating decision and the June 2003 statement of 
the case as outlined above properly provided notice as to the 
"downstream" issue of an increased rating.  Further, as noted 
above, the RO did issue a VCAA letter regarding the veteran's 
increased rating claim in July 2003.  Thus, no further notice 
is required.

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the severity of the veteran's 
bilateral knee disorder, and several personal statements made 
by the veteran in support of her claims.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate her claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate her claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran has claimed entitlement to increased ratings for 
her service-connected left and right knee disorders.  These 
are original claims placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
awards dated in December 2002.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the level of severity of the veteran's 
bilateral chondromalacia patella of the knees includes the 
report of a VA joints examination conducted in December 2002.  
At that time, she complained of daily knee pain, rated as a 6 
on a scale of 1 to 10, with weakness, stiffness, swelling, 
redness and lack of endurance.  She reported flare-ups of 
symptomatology twice per day, lasting one hour per episode, 
in which the pain was 9 out of 10.  She stated that flare-ups 
were sometimes precipitated by prolonged standing or 
kneeling, but that the symptoms were often inconsistent in 
their appearance and cause.  She reported that x-rays and 
bone scans of her knees had been negative.  She denied any 
dislocation or recurrent subluxation.  

Physical examination revealed no effusion or swelling.  Range 
of motion testing showed flexion and extension from zero to 
140 degrees bilaterally.  On both knees, the medial 
collateral ligament, the lateral collateral ligament, and the 
anterior cruciate ligament were intact.  Lachman's test and 
McMurray's test were negative.  There was a positive patellar 
inhibition test bilaterally.  There was moderate crepitus 
identified, more so on the right than the left.  Mild pain 
was exhibited during the patellar inhibition test, but there 
was no evidence of any weakness, excess fatigability, lack of 
endurance, or incoordination.  The examiner rendered a 
diagnosis of chondromalacia patelli, bilateral.  He noted 
that x-rays had been requested and an addendum would be 
provided upon their receipt.  The Board observes that the 
addendum indicated that the veteran's knee x-rays were 
normal.

A February 2003 VA physical therapy outpatient evaluation 
note indicates that the veteran was seen for severe bilateral 
knee pain.  The examiner noted that x-rays of the veteran's 
knees were normal, and there was no tenderness to palpation 
of the knees.  Patellar alignment was normal, as was range of 
motion.  The assessment was of bursitis/chondromalacia 
patella bilaterally.  A physical therapy treatment plan was 
formulated, with the veteran to return for a follow-up 
appointment in April 2003.  However, she failed to report for 
the follow-up treatment.

An April 2003 treatment note from Dr. C.W., a private 
orthopedic surgeon, shows that the veteran presented with 
complaints of bilateral knee pain.  Findings were minimal, 
and included occasional crepitus and tenderness in the 
infrapatellar fat pads and infrapatellar tendons.  The 
veteran was counseled in the importance of physical therapy 
exercises.

In November 2003, the veteran again underwent a VA joints 
examination.  At that time, she stated that her knees had 
worsened since the time of her previous VA examination in 
December 2002.  She indicated that she went to physical 
therapy, which did not help much, and used knee braces 
periodically that her father had given her.

On physical examination, the veteran complained of pain over 
the patella tendon bilaterally as well as pain on 
manipulation of the patellae.  There was no effusion, and 
range of motion testing revealed extension to zero degrees 
and flexion to 145 degrees.  DeLuca factors were "grossly 
unremarkable."  Drawer's sign, Lachman's test, and 
McMurray's test were all negative.  Medial, lateral and 
collateral ligaments were intact, with some tende4rness on 
palpation of the medial and lateral ligaments bilaterally.  
The examiner rendered a diagnosis of bilateral patellae 
tendonitis and bilateral chondromalacia patellae.

In October 2004, the veteran again underwent an orthopedic 
examination.  Although this examination was conducted in 
reference to the veteran's complaints of bilateral hip pain, 
it contained relevant findings of range of knee motion from 
zero to 140 degrees bilaterally, stable varus and valgus 
stress, and negative Lachman's test and McMurray's sign.  
There was no crepitus, but some tenderness in the 
patellofemoral joints.  Knee x-rays were negative.  A 
diagnosis of patellofemoral syndrome versus chondromalacia 
patella was rendered.

The veteran's chondromalacia patella of the left and right 
knees has been evaluated as 10 percent disabling for each 
knee by analogy to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5019, pursuant to which the severity of 
bursitis is evaluated.  This code states that bursitis is to 
be evaluated based on limitation of motion, as degenerative 
arthritis.

The severity of degenerative arthritis is evaluated under DC 
5003, which provides that degenerative arthritis established 
by X-ray findings is to be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints affected.  The Board has thus 
considered the application of DC 5260, pursuant to which the 
severity of leg flexion is evaluated, and DC 5261, pursuant 
to which the severity of leg extension is evaluated.  
However, in light of the consistent findings of full 
extension and flexion of both legs from zero to 140 degrees, 
the Board finds that the veteran does not meet the 
requirements for a minimum compensable rating under either DC 
5260 or DC 5261.

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  

In this case, the Board observes that the veteran has 
consistently been found to experience painful motion, and, 
indeed, the veteran's principal complaint is of pain in the 
knee joints.  As such, the Board finds that the veteran is 
entitled to a 10 percent rating for each knee based on 
painful motion.

The Board also notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board acknowledges that the veteran has complained of flare-
ups of symptomatology with activity.  However, the Board 
notes that, despite the veteran's reports, at the time of VA 
examination in December 2002 the examiner stated that there 
was no weakness, excess fatigability, lack of endurance or 
evidence of incoordination.  Similarly, at the time of 
examination in November 2003, the examiner specifically 
commented that the veteran's DeLuca factors (i.e., functional 
loss due to pain and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint) 
were "grossly unremarkable."  In any case, the Board finds 
that the 10 percent rating assigned for each knee under DC 
5099-5019 adequately compensates the veteran for these 
factors, since this rating was awarded precisely because of 
the veteran's knee pain, which was the primary finding noted 
on repeated examinations.  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other applicable 
codes pertaining to the knee and leg.  However, there is no 
medical evidence of:  ankylosis, as contemplated for a rating 
under DC 5256; recurrent subluxation or lateral instability, 
as contemplated for a rating under DC 5257; dislocated 
semilunar cartilage, as contemplated for a rating under DC 
5258; symptomatic removal of semilunar cartilage, as 
contemplated for a rating under DC 5259; impairment of the 
tibia and fibula, as contemplated for a rating under DC 5262; 
or genu recurvatum, as contemplated for a rating under DC 
5263.  Thus, a rating under any of these codes is not 
warranted.

In reaching the foregoing decisions to deny increased initial 
disability ratings for the two disabilities at issue, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2004).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate, nor has it been contended, that these 
disabilities resulted in frequent periods of hospitalization.  
Moreover, while these disabilities may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321, is not warranted. 




ORDER

An initial disability rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.

An initial disability rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


